Citation Nr: 0503270	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is currently diagnosed as having hepatitis C.

3.  The veteran served in combat in Vietnam; he was exposed 
to blood from wounded or killed soldiers and received medical 
treatment involving used needles. 

4.  The veteran denies having been exposed to other risk 
factors after service, such as blood transfusions, 
intravenous drug use, or tattoos.  


CONCLUSION OF LAW

Service connection for hepatitis C is established.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(d) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
The Board emphasizes that, given the favorable disposition of 
the appeal, any defect in notice or assistance found does not 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
claimant.  38 U.S.C.A. 
§ 5107(b).

In this case, the Board finds sufficient evidence to conclude 
that the veteran's hepatitis C was incurred in service.  VA 
medical records show that the veteran was diagnosed as having 
hepatitis C in or about March 2001.  The veteran argues that 
he was exposed to blood from wounded and dead soldiers in 
service in Vietnam.  He denies any other risk factors, such 
as intravenous drug use or tattoos.  Specifically, during his 
July 2004 Travel Board hearing, the veteran related that he 
was a recon sergeant working in the bush with Vietnamese 
personnel.  He received lots of small wounds.  When people 
were wounded, he helped patch them up and get them into the 
helicopter, during which time he was exposed to blood from 
other soldiers.  The veteran also described using needles for 
treatment for a bat bite, indicating that the needles were 
frequently washed with alcohol but re-used.  He indicated 
that he was never anywhere where this information could be 
written down.  

The veteran's service record shows that he served in Vietnam 
from September 1968 to March 1970 and that he was discharged 
as a sergeant.  His military occupational specialty was 
operations intelligence.  His awards and decorations included 
the Air Medal and the Army Commendation Medal with "V" 
device.  This information, which reflects his status as a 
combat soldier, is consistent with the testimony provided at 
the Travel Board hearing.  Service medical records were 
negative for any treatment of wounds while in service in 
Vietnam.  However, the incurrence of an injury alleged to 
have happened in combat may be shown by lay evidence, if 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
Board finds that the veteran's description of combat-related 
incidents are consistent with the conditions of combat.         

The Board acknowledges that, according to nursing notes dated 
in October 2000, he related hepatitis C risk factors of blood 
transfusions in 1965 and 1970.  However, in April 2001, after 
receiving the diagnosis, the veteran denied any risk factors.  
During the July 2004 Travel Board hearing, the veteran 
specifically denied undergoing blood transfusions.  He 
related that he had had three surgeries, an appendectomy and 
treatment for a gunshot wound to the hand before service, and 
treatment for a foot injury after service, but described 
simple procedures that did not involve transfusion.  The 
Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board finds the veteran's testimony on this point in 
particular, and in the appeal in general, to be particularly 
credible and persuasive.    

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
hepatitis C.  38 U.S.C.A. § 5107(b).  The appeal is granted.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for hepatitis C is 
granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES		
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


